Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of the Claims
	Acknowledgement is hereby made of receipt and entry of the communication filed 21 June, 2022. Claims 1-20 are pending in the instant application. Applicant elected Group I (claims 1-19) and the polypeptide species of SEQ ID NO.: 34 without traverse. Claim 20 has been withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention. Claims 1-19 are currently under examination.

37 C.F.R. § 1.98
	The information disclosure statement filed 19 July, 2021, has been placed in the application file and the information referred to therein has been considered.

37 C.F.R. § 1.84
Acknowledgement is hereby made of receipt and entry of the drawings filed on 16 April, 2021, which are deemed to be acceptable.

37 C.F.R. § 1.57(d)
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (e.g., see pp. 2, 6, 24, 29, and 31). Applicant should peruse the specification and delete all embedded hyperlinks and/or other forms of browser-executable code. See M.P.E.P. § 608.01.

37 C.F.R. § 1.52
	The specification is objected to because it is illegible. Applicants are reminded that the specification (including the abstract and claims), and any amendments for applications, except as provided for in 37 C.F.R. § 1.821 through 1.825, must have text written plainly and legibly and presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition; and only a single column of text. See 37 C.F.R. § 1.52(a) and (b). Legible replacement pages in compliance with 37 C.F.R. § 1.52(a) and (b) and § 1.125 are required.

Claim Objections
	Claim 1 is objected to because of the following informalities: the abbreviations “nsp1, nsp2, nsp3, and nsp4” should read “nsP1, nsP2, nsP3, and nsP4.” Appropriate correction is required.
	Claim 6 is objected to because of the following informalities: the phrase “modified transmembrane domain derived from coronavirus structural protein” should read “modified transmembrane domain derived from a coronavirus structural protein.” Appropriate correction is required.
Claim 8 is objected to because of the following informalities: the phrase “comprises juxtamembrane domain and transmembrane domain” should read “comprises a juxtamembrane domain and transmembrane domain.” Appropriate correction is required.

Claim 12 is objected to because of the following informalities: the phrase “wherein the linker is IgG4CH3 and/or short linker” should read “and/or a short linker.” Appropriate correction is required.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 8, 10, 13, and 18 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
	Claim 6 references a “modified transmembrane domain derived from coronavirus structural protein.” This recitation is vague and indefinite because the precise nature of the TMD modification is not readily manifest. Broer et al. (2006) examined the SARS-CoV TMD and reported that this region has the following amino acid sequence: KWPWYVWLGFIAFLIAIVMVTILLCCMTSCCSCLK (see Fig. 1(b), p. 1303). However, it is not readily manifest how this region has been structurally modified. Which amino acids have been inserted, deleted, or substituted? Has another heterologous sequence been inserted into the TMD? Appropriate correction and clarification are required.
	Claims 8, 10, and 13 reference a COVID-19 spike protein which is vague and indefinite. COVID-19 refers to the outbreak of a coronavirus-associated respiratory disease, not a specific virus (Hasöksüz et al., 2020). COVID-19 is caused by infection with the severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2). Thus, to avoid any ambiguity, the claim language should reference a SARS-CoV-2 spike (S) protein.
	Claim 18 is vague and indefinite for referencing the vector of claim 1. Claim 1 is directed toward a polynucleotide and fails to reference a vector. Appropriate correction and clarification are required.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description
Claims 1-19 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Amgen, Inc. v. Sanofi, 872 F.3d 1367, 124 U.S.P.Q.2d 1354 (Fed. Cir. 2017). AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 111 U.S.P.Q.2d 1780 (Fed. Cir. 2014). Univ. of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 920, 69 U.S.P.Q.2d 1886, (Fed. Cir. 2004). Enzo Biochem, Inc. v. Gen-Probe, Inc., 296 F.3d 1316, 63 U.S.P.Q.2d 1609, (Fed. Cir. 2002). Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 U.S.P.Q.2d 1398, (Fed. Cir. 1997). Fiers v. Revel Co., 984 F.2d 1164, 25 U.S.P.Q.2d 1601, (Fed. Cir. 1993). Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 U.S.P.Q.2d 1016, (Fed. Cir. 1991). In re Rasmussen, 650 F.2d 1212, 211 U.S.P.Q. 323 (C.C.P.A. 1981). In re Wertheim, 541 F.2d 257, 191 U.S.P.Q. 90 (C.C.P.A. 1976).
	The crux of the statutory requirement governing written description is whether one skilled in the art, familiar with the practice of the art at the time of the filing date, could reasonably have found the later claimed invention in the specification as filed. In re Kaslow, 707 F.2d 1366, 1375, 217 U.S.P.Q. 1089, 1096 (Fed. Cir. 1983). In re Wilder, 736 F.2d 1516, 1520 222 U.S.P.Q. 349, 372 (Fed. Cir. 1984, cert. denied, 469 U.S. 1209 (1985). Texas Instruments, Inc. v. International Trade Comm’n, 871 F.2d 1054, 1063, 10 U.S.P.Q.2d 1257, 1263 (Fed. Cir. 1989). Moreover, the courts have stated that the evaluation of written description is highly fact-specific, and that broadly articulated rules are inappropriate. In re Wertheim, 541 F.2d 257, 263, 191 U.S.P.Q. 90, 97 (C.C.P.A. 1976). In re Driscoll, 562 F.2d 1245, 1250, 195 U.S.P.Q. 434, 438 (C.C.P.A. 1977). It is also important to remember that the true issue in question is not whether the specification enables one of ordinary skill in the art to make the later claimed invention, but whether or not the disclosure is sufficiently clear that those skilled in the art will conclude that the applicant made the invention having the specific claim limitations. Martin v. Mayer, 823 F2d 500, 505, 3 U.S.P.Q.2d 1333, 1337 (Fed. Cir. 1987).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor has possession of the claimed invention. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 U.S.P.Q.2d 1961, 1966 (Fed. Cir. 1997). The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 U.S.P.Q.2d 1895, 1905 (Fed. Cir. 1996).
The claims are broadly directed toward an isolated polynucleotide encoding the alphavirus non-structural proteins nsP1, nsP2, nsP3, nsP4 and a coronavirus protein fused to a signal sequence (SS) and/or transmembrane domain (TMD). The alphaviruses encompass a large genus that includes at least 31 different species of positive-strand RNA viruses that cause a wide variety of diseases in humans, domesticated and wild vertebrates, and fish (Weaver et al., 2012; Rupp et al., 2015). These species are all genotypically and phenotypically distinct. The divergence of terrestrial alphaviruses includes both New World (e.g., Venezuelan equine encephalitis virus (VEEV)) and Old World viruses (e.g., Chikungunya virus (CHIKV)). Moreover, although the molecular biology with respect to some of the alphaviruses has been studied extensively, many significant questions still remain with respect to the roles and functions of the non-structural proteins in alphavirus biology. The disclosure describes a limited number of working embodiments, all of which utilize the VEEV RNA replicon. The disclosure fails to disclose the isolation, characterization, and utilization of any additional alphavirus RNA replicons. The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. § 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 U.S.P.Q.2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. The disclosure clearly fails to support the full breadth of the patent protection desired. A single alphaviral VEEV RNA replicon system was disclosed. Amendment of the claim language to reference this system would be remedial.

35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

	Claims 1-5, 9, and 15-19 are rejected under 35 U.S.C. § 102(a)(1) as being clearly anticipated by Agnihothram et al. (2018). Claim 1 is directed toward an isolated polynucleotide encoding the alphavirus non-structural proteins nsP1, nsP2, nsP3, and nsP4 and a polypeptide comprising a coronavirus protein “fused” to a signal sequence (SS) or transmembrane (TM) domain. For the purpose of applying prior art, the Examiner is interpreting the claim language to read on the wildtype coronavirus spike protein (S), which normally encompasses a SS at the amino terminus and a TM domain in S2. Claims 2-5 are directed toward the coronavirus S protein. The claims comprise the S protein (claim 2), the S1 and/or S2 proteins (claim 3), the S1 protein (claim 4), or the receptor binding domain of S1 (claim 5). Claim 9 specifies the coronavirus protein is fused to a SS and TM domain. Claims 15-17 reference an RNA replicon (claim 15) and vector comprising the polynucleotide (claims 16 and 17). Claim 18 references a vaccine composition comprising the polynucleotide and a pharmaceutically acceptable carrier. Claim 19 encompass a delivery vector containing one or more alphavirus structural proteins.
	Agnihothram et al. (2018) disclose a VEEV RNA replicon system that utilizes a polynucleotide encoding the non-structural proteins nsP1, nsP2, nsP3, and nsP4, as well as, the SARS-CoV S protein (see Fig. 1, p. 3; RESULTS, p. 4). This VEE replicon comprises a promoter, 5’ UTR, polynucleotide encoding nsP1, nsP2, nsP3, nsP4, 3’UTR, and poly(A) tail. The SARS-CoV S protein comprises S1 (which includes the RBD) and S2. Animals vaccinated with this replicon were fully protected from SARS-CoV-induced disease. This teaching clearly meets all of the claimed limitations.

Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
	
35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Agnihothram et al. (2018) in view of Wu et al. (2020). Claim 13 is directed toward an alphaviral replicon encoding the SARS-CoV-2 S protein. Wu and associates provide the complete nucleotide and amino acid sequence of a novel SARS-CoV-2 isolate. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the SARS-CoV S protein of Agnihothram et al. (2018), with the SARS-CoV-2 S protein of Wu et al. (2020), in order to develop an effective vaccine against SARS-CoV-2 to prevent or treat COVID-19.

Relevant Prior Art
	The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
-	Rayner, J. O., et al., U.S. Pub. No. 2015/0299728 A1, published 22 October, 2015. This teaching discloses a VEEV TC-83 RNA replicon system encoding the VEEV non-structural proteins nsP1, nsP2, nsP3, and nsP4, and the SARS-CoV S protein.
-	Akahata, W., and R. Ueno, U.S. Pub. No. 2019/0185822 A1, published 20 June, 2019, filed 19 December 2018. This teaching discloses a VEEV RNA replicon system encoding the VEEV non-structural proteins nsP1, nsP2, nsP3, and nsP4, and a heterologous antigen.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        
23 September, 2022